Francis E. Sweeney, Sr., J.,
dissenting. • I must respectfully dissent from the opinion of the majority because I believe that the failure to serve the Attorney General was a jurisdictional defect which cannot be excused on the basis that the Attorney General represented a party to the proceedings. R.C. 2721.12 is clear that, whenever a statute is alleged to be unconstitutional in a declaratory judgment action, the Attorney General shall be served with a copy of the proceeding. Service upon the Attorney General of Ohio is a mandatory jurisdictional prerequisite where the constitutionality of a statute is being contested. Malloy v. Westlake (1977), 52 Ohio St.2d 103, 107, 6 O.O.3d 329, 331, 370 N.E.2d 457, 459.
Thus, since the constitutionality of the statutes was contested in appellant’s complaint, the failure to serve the Attorney General with a copy of the complaint deprives the court of jurisdiction to render an enforceable declaratory judgment. Accordingly, I would affirm the judgment of the court of appeals.
Resnick, J., concurs in the foregoing dissenting opinion.